            Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 1 of 17




IN UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK
 MORTEZA EKRAMI,

 Plaintiff,

 v.

 HNTB CORPORATION,

 Defendant.




                        COMPLAINT AND DEMAND FOR JURY TRIAL

         NOW COMES Morteza Ekrami, represented by Jafri Law Firm, and brings this complaint

against HNTB Corporation (“HNTB”) for discrimination and wrongful termination on the basis of

national origin, religion and age.

                                     NATURE OF THE CLAIMS

      1. This is an action for monetary damages to redress Defendant’s unlawful discrimination and

wrongful termination against Plaintiff on the basis of national origin, religious beliefs and age in

violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.

(“Title VII”) and the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 et seq.

(“ADEA”).

      2. Plaintiff Morteza Ekrami is a 65-year-old Shiite Muslim male of Iranian origin.

      3. Shiism is a minority sect of Islam predominantly based in Iran. Shiite Muslims have

historically been oppressed on the basis of religious bigotry in Sunni majority countries. For

example, in Pakistan, “life as a Shiite… is not easy. South Asia is home to an estimated 36-64
          Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 2 of 17




million Shiites-perhaps as many as 25 million in Pakistan alone. Accounts of Shiite life in Pakistan

frequently portray a minority under siege by Sunni extremists.” 1

    4. Shiism is not only under threat from Sunni extremist individuals, but also by Sunni

extremist governments. Sunni governments have put Shiite groups under increased surveillance

and limited their speech. For example, in Egypt, “courts... ruled in favour of closing down local

Shia TV channels and websites… the ruling was welcomed by Egypt’s Salafists who are known

to hold hostile views of the Shia and perceive the presence of their media as attempts by Iran to

spread Shiism in the Arab world’s most populated country.” 2

    5. This Sunni bigotry against Shiism and Shiites has carried over from one country to the next

as Sunni individuals emigrate for their careers.

    6. Plaintiff Ekrami was formerly employed by Defendant HNTB as an Office Engineer

beginning on October 15, 2017 until his termination by Defendant HNTB on November 12, 2019.

    7. During his employment with Defendant HNTB, Plaintiff Ekrami worked on a project for

client New York City Department of Design and Construction (NYC-DDC).

    8. Over the course of his employment, Plaintiff Ekrami experienced workplace discrimination

from other employees on the basis of his religion and national origin, while said discriminatory

behavior was protected by higher management.

    9. Plaintiff Ekrami was specifically discriminated against by Egyptian national and Pakistani

national Sunni Muslims employed with Defendant HNTB.

    10. One of the aforementioned employees, Mr. Ashraf Toson, was younger and had lesser

professional experience and lesser job title with Defendant HNTB than Plaintiff Ekrami, yet Mr.



1
 Foreign Policy, https://foreignpolicy.com/2020/01/07/iran-pakistan-shiism/
2
 Middle East Monitor, https://www.middleeastmonitor.com/20200313-egypt-has-securitised-shiism-but-
salafism-arguably-poses-the-greater-threat/
            Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 3 of 17




Toson earned higher compensation than Plaintiff Ekrami despite the supervising client notifying

HNTB management Mr. Muhammad Asif to be fair with wages.

   11. Mr. Toson was under Plaintiff Ekrami’s supervision as well as that of the Resident

Engineer (RE) Mr. Samir Abdalla, as per NYC-DDC protocols. However, Mr. Toson would not

follow Plaintiff Ekrami’s instructions, would use vulgar language towards Plaintiff Ekrami and

would arrive late to work and leave early without any disciplinary consequences from Defendant

HNTB.

   12. After observing Mr. Toson’s disregard for NYC-DDC attendance protocols, the NYC-

DDC Engineer in charge, Mr. Zong Jiang, asked Plaintiff Ekrami to supervise Mr. Toson’s

compliance with attendance protocols.

   13. Plaintiff Ekrami sought disciplinary action against Mr. Toson, and in response Mr. Toson

confronted Plaintiff Ekrami in his office while recording audio on his cell phone, saying to Plaintiff

Ekrami “you are not my boss” while making a vulgar hand gesture towards him.

   14. Plaintiff Ekrami told Mr. Toson to leave his office, and in response Mr. Toson pretended

to be physically assaulted by Plaintiff Ekrami.

   15. Mr. Toson shared this recorded audio with higher management, including Mr. Asif, as

falsified evidence of physical assault against him by Plaintiff Ekrami. Mr. Asif advised Mr. Toson

to report his falsified claim of assault to Mr. Peter Papas, Director of Construction Management

Services.

   16. On the basis of that recorded audio, Plaintiff Ekrami was fired from his employment with

Defendant HNTB, even after disciplinary re-review by Defendant HNTB revealed that the

recorded audio was falsified.
          Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 4 of 17




   17. Plaintiff Ekrami, an Iranian national Shiite Muslim, was discriminated against by several

Egyptian and Pakistani national Sunni Muslims employed by Defendant HNTB. One Egyptian

national Sunni Muslim, Mr. Toson, was younger and far less experienced than Plaintiff Ekrami,

yet earned more while performing poorly at his duties and refusing to follow instruction from

Plaintiff Ekrami. Another Egyptian national Sunni Muslim, Mr. Abdalla, was a supervisor who

accepted clearly falsified audio of a physical altercation that was recorded to falsely implicate

Plaintiff Ekrami in physical assault and act as grounds for Plaintiff Ekrami’s termination. A

Pakistani national Sunni Muslim manager, Mr. Asif, also accepted this falsified audio to act as

grounds for Plaintiff Ekrami’s termination.

   18. Defendant HNTB’s discriminatory and tortious conduct in employing such individuals

with such a pattern of harassment against Plaintiff Ekrami showed a knowing, reckless and/or

willful and malicious disregard for Plaintiff’s rights. Defendant’s unlawful conduct has caused and

continues to cause Plaintiff Ekrami to suffer economic and other damages.

                                ADMINISTRATIVE PROCEDURES

   19. Plaintiff has filed charges of discrimination with the Equal Employment Opportunity

Commission (“EEOC”). Plaintiff received a Notice of Right to Sue on September 20, 2020.

Plaintiff has timely filed his lawsuit pursuant to the Right to Sue letter he received from the EEOC.

   20. Any and all other prerequisites to the filing of this suit have been met.

                                   JURISDICTION AND VENUE

   21. The Court has jurisdiction over this action pursuant to 28 U.S.C. Section 1331 and 1343,

as this action involves federal questions regarding the deprivation of Plaintiff’s rights under Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq. (“Title VII”) and the

Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 et seq. (“ADEA”). The court
          Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 5 of 17




has supplemental jurisdiction over Plaintiff’s claims arising under state law pursuant to 28 U.S.C.

Section 1367(a).

    22. Venue is proper in this district pursuant to 28 U.S.C. 1391(b) because a substantial part of

the events or omissions giving rise to this action, including the unlawful employment practices

alleged herein, occurred in this district.

                                               PARTIES

    23. Plaintiff Morteza Ekrami is a 65-year-old Shiite Muslim male of Iranian origin who was

formerly employed by Defendant HNTB as an Office Engineer beginning on October 15, 2017

until his termination by Defendant HNTB on November 12, 2019.

    24. Defendant HNTB is an engineering and architectural company that designs, builds and

manages construction projects in a variety of fields relating including infrastructure for both the

public and private sector. Defendant contracts employees out to work for other entities, including

NYC-DDC. Defendant is incorporated in Delaware with headquarters in Kansas City, Missouri

at 715 Kirk Drive, Kansas City, MO 64105.

                                      FACTUAL ALLEGATIONS

    25. Plaintiff Ekrami was formerly employed by Defendant HNTB beginning on October 15,

2017 until his termination by Defendant on November 12, 2019.

    26. Plaintiff Ekrami was contracted out by Defendant HNTB to the NYC-DDC as an Office

Engineer (OE) with title grade ASCE (A-III) and NICET (N-IV).

    27. Plaintiff Ekrami was originally going to work in a field office to a construction project, but

on December 5, 2017 he was asked by manager Muhammad Asif to instead work as Senior

Inspector on the construction site itself.
            Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 6 of 17




   28. Mr. Asif asked Plaintiff Ekrami to relocate to the construction site because the Resident

Engineer (RE), Fahad Usmani, wanted his younger and less experienced friend, Syed Zafar, to

have Plaintiff Ekrami’s position instead so that the two of them could work together.

   29. Mr. Asif, Mr. Usmani and Mr. Zafar are all Pakistani national Sunni Muslims.

   30. In exchange for working as Senior Inspector at the construction site, Mr. Asif promised

Plaintiff Ekrami to adjust his wage rate to the originally requested amount by Plaintiff Ekrami,

which Plaintiff Ekrami never fully received.

   31. When actual construction work began on March 2018, Plaintiff Ekrami began working on

the construction site as Senior Inspector while Mr. Zafar took his place at the field office as OE.

   32. Two months after this arrangement began, NYC-DDC Engineer in Charge, Mr. Zong Jiang,

discovered that Mr. Zafar was working as OE at the field office and was unqualified for the

position.

   33. On May 29, 2018, Plaintiff Ekrami was called by Mr. Jiang, who asked where Plaintiff

Ekrami was, and when Plaintiff Ekrami said he was working on the construction site, Mr. Jiang

got upset and state that Plaintiff Ekrami was hired to be OE at the field office and should not be at

the construction site.

   34. Plaintiff Ekrami returned to the field office by order of Mr. Jiang on May 30, 2018 and

asked Mr. Zafar about his work as OE and whether Mr. Zafar was utilizing the NYC-DDC Project

Management Information System (PMIS). Mr. Zafar became unpleasant when Plaintiff asked these

questions, as Mr. Asif was unhappy with Mr. Jiang’s instruction to send Plaintiff Ekrami back to

the field office. Mr. Asif then instructed Mr. Zafar to be uncooperative with Plaintiff Ekrami.
          Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 7 of 17




   35. Plaintiff Ekrami returned to the construction site on May 31, 2018 but was confronted by

Mr. Jiang, who warned “the next time I see you at the construction site instead of the field office,

you will be removed from the project.”

   36. Plaintiff Ekrami returned to the field office the next day, June 1, 2018 but was denied

access to documents, was denied the updated project email password, was not allowed to do any

meaningful work, and felt increased hostility towards him from the Pakistani national Sunni

Muslim employees, including Mr. Zafar.

   37. Eventually in July 2018 Mr. Asif relocated Mr. Zafar to his Senior Inspector role and placed

Plaintiff Ekrami back in his OE position. Mr. Zafar would later be removed from the project

entirely by NYC-DDC.

   38. After these events, Mr. Asif hired Ashraf Toson for the position of Senior Inspector with

title grade ASCE (A-II) and NICET (N-III).

   39. Mr. Toson is an Egyptian national Sunni Muslim.

   40. Since the Resident Engineer Mr. Samir Abdalla was not familiar with NYC-DDC protocol,

Mr. Toson was put under the supervision of Plaintiff Ekrami. But, Mr. Toson was not cooperative

with Plaintiff Ekrami. Mr. Toson would not follow NYC-DDC protocol, would frequently arrive

late, submit incomplete daily inspection reports, and was rude towards Plaintiff Ekrami.

   41. After Mr. Toson’s conduct was noticed by NYC-DDC, Plaintiff Ekrami was asked by

NYC-DDC Engineer in Charge, Mr. Zong Jiang, to verify that all staff members comply with

NYC-DDC protocols. However, Plaintiff Ekrami found that Mr. Toson’s behavior was tolerated.

   42. Over the following year, Plaintiff Ekrami also experienced hostility from the supervising

Resident Engineer, Mr. Abdalla.
         Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 8 of 17




   43. Mr. Abdalla is an Egyptian national Sunni Muslim, the same national origin and religious

sect as Mr. Toson.

   44. Mr. Abdalla would tolerate Mr. Toson’s rude behavior towards Plaintiff Ekrami, would

overlook or make excuses for Mr. Toson’s poor performance, and would privately converse with

Mr. Toson in Arabic in front of Plaintiff Ekrami, in an attempt to prevent Plaintiff Ekrami from

understanding their conversation. Mr. Abdalla would also prioritize his private engineering design

business over his duties as Resident Engineer.

   45. Plaintiff Ekrami attempted to obtain approval from NYC-DC to switch his workplace but

was told that if he left this project, that NYC-DDC would not approve any other employment for

him.

   46. On October 15, 2019, Plaintiff Ekrami complained to Tim Hurley, a senior project manager

employed by Defendant HNTB, about Mr. Abdalla and Mr. Toson’s workplace conduct.

   47. In response, Mr. Hurley confronted Mr. Abdalla and Mr. Toson regarding Plaintiff

Ekrami’s complaint. Mr. Hurley warned that the client NYC-DDC was upset with their workplace

conduct which could jeopardize HNTB’s contract.

   48. Plaintiff Ekrami also asked Mr. Hurley to place Plaintiff on a different project due to the

intolerable work environment, but Mr. Hurley responded, “we cannot replace you, as you are

supposed to be the last person to leave the job as Office Manager.”

   49. During this disciplinary meeting with Mr. Hurley, Mr. Toson rudely referred to Plaintiff

Ekrami, saying “look who reported to DDC,” to which Mr. Hurley answered, “the DDC has eyes

and they see everything.”

   50. Mr. Toson, still angry, referred to Plaintiff Ekrami, saying, “Morteza keeps track of my

timing and reports it to DDC.”
          Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 9 of 17




   51. Plaintiff Ekrami responded that Mr. Jiang knew exactly what was going on in the project

and did not need any reporting to know that Mr. Toson was performing poorly on the job.

   52. The next month on November 6, 2019, Plaintiff Ekrami saw Mr. Toson visit the field office

in violation of NYC-DDC protocol, go to Mr. Abdalla’s office, and abusively speak about Plaintiff

Ekrami in Arabic.

   53. Mr. Abdalla then went to Plaintiff Ekrami’s office and said that he would be visiting the

construction site.

   54. After Mr. Abdalla left, Mr. Toson confronted Plaintiff Ekrami in his office while secretly

recording audio on his phone with the intent of recording a predesigned scenario.

   55. Mr. Toson said to Plaintiff Ekrami, “you are not my boss” while making a vulgar hand

gesture towards Plaintiff.

   56. Plaintiff Ekrami told Mr. Toson to leave his office, and in response Mr. Toson pretended

to be physically assaulted by Plaintiff Ekrami, making noises to mimic an assault and recording it

on his phone.

   57. Mr. Toson used this audio to falsely accuse Plaintiff Ekrami of physical assault, alleging

that Plaintiff Ekrami punched Mr. Toson in the arm and kicked him in the back as Mr. Toson was

exiting Plaintiff Ekrami’s office.

   58. Plaintiff Ekrami is 65 years old and unable to even raise his leg to kick Mr. Toson in the

back.

   59. Mr. Toson is a younger and healthier man than Plaintiff Ekrami, which would make it

foolish and unlikely for Plaintiff to initiate any physical altercation with Mr. Toson.

   60. Mr. Toson alleged to Defendant HNTB that he had reported this alleged assault to the

police, but no such police involvement or report was ever made.
            Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 10 of 17




   61. Plaintiff Ekrami received a message from Mr. Hurley to leave the field office immediately,

and Plaintiff Ekrami complied.

   62. After Plaintiff Ekrami left the field office he went to the nearby police station at 830 4th

Avenue, Brooklyn, NY 11232 to seek help from police regarding Mr. Toson’s predesigned

scenario.

   63. Plaintiff Ekrami was told by police that, “there is no report of incident against you,” and

therefore that Plaintiff Ekrami would have to wait for such a report of incident in order to defend

himself from Mr. Toson’s claim.

   64. However, there was never any such report filed with the police, and instead Defendant

HNTB bypassed police investigation to falsely tell NYC-DDC that Plaintiff Ekrami instigated a

physical conflict with Mr. Toson, which facilitated Plaintiff Ekrami’s removal in order to give

Plaintiff’s OE position to a younger Pakistani national friend of Mr. Asif with no relevant

experience.

   65. On November 7, 2019, Plaintiff Ekrami got a call from the regional Human Resources

director for Defendant HTNB Mahfuza Chowdhury.

   66. Plaintiff Ekrami explained to Ms. Chowdhury that Mr. Toson had fabricated the audio

recording of a physical altercation.

   67. Ms. Chowdhury acknowledged that Mr. Toson did not have a valid claim against Plaintiff

Ekrami but stated that it was still Defendant HNTB’s decision to terminate Plaintiff Ekrami’s

employment, based on Plaintiff Ekrami’s alleged lack of technical information.

   68. Plaintiff Ekrami opposed this characterization, asserting his 33 years of engineering work

experience, but to no avail.
         Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 11 of 17




   69. Plaintiff Ekrami followed up with the Senior Vice President of the HNTB New York office,

Stephen Dilts, asserting Plaintiff’s history of exceptional work product and that this unfair

treatment by fellow employees would create an environment that would deter such work product

by others in the future.

   70. However, Plaintiff Ekrami never settled this matter with HNTB despite his good faith

attempts, because Defendant HNTB claimed that its termination of Plaintiff Ekrami was a

justifiable business decision, and Plaintiff Ekrami instead had to file an EEOC complaint against

Defendant HNTB.

   71. Defendant HNTB alleged in their response to Plaintiff Ekrami’s complaint that Mr. Abdalla

was a witness of the alleged physical confrontation between Plaintiff and Mr. Toson, but this was

false, because Mr. Abdalla had left for the construction site. Mr. Abdalla’s exit and re-entry can

be verified by building security cameras.

   72. Further, Defendant HNTB in their rebuttal falsely accused Plaintiff Ekrami of being

unqualified and making errors that added to the duration and cost of the project, when those errors

were outside the scope of Plaintiff Ekrami’s duties but rather were the responsibility of managers

like Mr. Asif.

   73. Mr. Abdalla was later terminated as a result of Plaintiff Ekrami’s EEOC complaint,

suggesting that Defendant HNTB acknowledges the workplace misconduct by Mr. Abdalla, yet

they will not acknowledge HNTB’s mistreatment of Plaintiff Ekrami.

   74. Defendant, and its employees, harassed and abused Plaintiff by their workplace

discrimination on the basis of Plaintiff’s national origin, religion and age, including forcing

Plaintiff off assignment in order to keep intact their national and religious clique, thus putting

Plaintiff in disciplinary jeopardy, as well as allowing an environment where this national and
            Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 12 of 17




religious clique could regularly harass Plaintiff on the job and speak negatively about him in

earshot while speaking in a foreign language, underpaying Plaintiff despite his professional

credentials while allowing younger employees with lesser experience and poor work performance

to be paid more, and even falsely accusing Plaintiff of physical assault with falsified audio

recording evidence in order to bring about Plaintiff’s termination and upholding this termination

even while acknowledging the falsification of the aforementioned audio recording evidence.

   75. As a result of Defendant’s actions, Plaintiff has suffered monetary and/or economic

damages, including, but not limited to, the loss of past and future income, compensation and other

benefits.

   76. As a result of Defendant’s actions, Plaintiff has suffered mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment, stress and anxiety,

loss of self-esteem and self-confidence, and emotional pain and suffering.

   77. Defendant’s discriminatory actions were intentional, done with malice and/or showed a

deliberate, willful, wanton and reckless indifference to Plaintiff’s civil rights.

                                      FIRST CAUSE OF ACTION

                 (Discrimination and Harassment in Violation of the Civil Rights Act)

   78. Plaintiff hereby repeats and realleges each and every allegation in all of the preceding

paragraphs as if fully set forth herein.

   79. Title VII of the Civil Rights Act states that “it shall be an unlawful employment practice

for an employer to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

against any individual with respect to his compensation, terms, conditions or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C.

§ 2000e–2(a)(1).
         Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 13 of 17




   80. By the actions described above, among others, Defendant has discriminated against

Plaintiff on the basis of his religion and national origin by denying him the same terms and

conditions of employment available to employees who are non-Iranian and non-Shiite Muslim,

including, but not limited to, subjecting them to disparate working conditions and denying them

terms and conditions of employment equal to that of employees who are non-Iranian and non-

Shiite Muslim.

   81. As a direct and proximate result of Defendants’ unlawful and discriminatory conduct in

violation of Title VII of the Civil Rights Act, Plaintiff has suffered, and continues to suffer,

monetary and/or economic harm, including, but not limited to, loss of future income, compensation

and benefits for which they are entitled to an award of damages.

   82. As a direct and proximate result of Defendants’ unlawful and discriminatory conduct in

violation of Title VII of the Civil Rights Act, Plaintiff has suffered, and continues to suffer severe

mental anguish and emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering.

   83. Defendant’s unlawful and discriminatory actions constitute willful violations of Title VII

of the Civil Rights Act for which Plaintiff is entitled to an award of punitive damages.

                                    SECOND CAUSE OF ACTION

    (Discrimination and Harassment in Violation of the Age Discrimination in Employment Act)

   84. Plaintiff hereby repeats and realleges each and every allegation in all of the preceding

paragraphs as if fully set forth herein.

   85. The Age Discrimination in Employment Act states “it shall be unlawful for an employer

to fail or refuse to hire or to discharge any individual or otherwise discriminate against any
         Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 14 of 17




individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s age.” 29 U.S.C. § 623(a)(1).

   86. Defendant HNTB violated Plaintiff Ekrami’s civil rights pursuant to 29 U.S.C. § 623(a)(1)

when they allowed Mr. Toson, a younger employee with lesser professional experience and poor

work performance, to receive more compensation than Plaintiff, when Plaintiff was not only better

qualified and in a position of more responsibility than Mr. Toson but was also in a supervisory role

over Mr. Toson, and disregarded Plaintiff’s complaints as to his own insufficient compensation.

   87. By the actions described above, among others, Defendant has discriminated against

Plaintiff on the basis of his age by denying him the same terms and conditions of employment

available to employees who are younger, including, but not limited to, subjecting him to disparate

working conditions and denying him terms and conditions of employment equal to that of

employees who are younger.

   88. As a direct and proximate result of Defendants’ unlawful and discriminatory conduct in

violation of the Age Discrimination in Employment Act, Plaintiff has suffered, and continues to

suffer, monetary and/or economic harm, including, but not limited to, loss of future income,

compensation and benefits for which they are entitled to an award of damages.

   89. As a direct and proximate result of Defendants’ unlawful and discriminatory conduct in

violation of the Age Discrimination in Employment Act, Plaintiff has suffered, and continues to

suffer severe mental anguish and emotional distress, including but not limited to depression,

humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering.

   90. Defendant’s unlawful and discriminatory actions constitute willful violations of the Age

Discrimination in Employment Act for which Plaintiff is entitled to an award of punitive damages.
         Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 15 of 17




                                     THIRD CAUSE OF ACTION

                    (Discrimination and Harassment in Violation of the NYSHRL)

   91. Plaintiff hereby repeats and re-alleges each and every allegation in all of the preceding

paragraphs as if fully set forth herein.

   92. Defendant has discriminated against Plaintiff on the basis of his age, national origin and

religion in violation of the NYSHRL by denying the respective classes the same terms and

conditions of employment available to employees who are younger or of a different religion and/or

national origin, including, but not limited to, subjecting them to disparate working conditions and

compensation, and ultimately terminating them for unlawful purposes.

   93. As a direct and proximate result of Defendants’ unlawful and discriminatory conduct in

violation the NYSHRL, Plaintiff has suffered and continues to suffer monetary and/or economic

harm for which he is entitled to an award of damages.

   94. As a direct and proximate result of Defendants’ unlawful and discriminatory conduct in

violation of the NYSHRL, Plaintiff has suffered, and continue to suffer, emotional distress for

which he is entitled to an award of compensatory damages.

   95. Defendant’s unlawful and discriminatory actions were intentional, done with malice and/or

showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights under the

NYSHRL, for which Plaintiff is entitled to an award of punitive damages.

                                    FOURTH CAUSE OF ACTION

                    (Discrimination and Harassment in Violation of the NYCHRL)

   96. Plaintiff hereby repeats and re-allegse each and every allegation in all of the preceding

paragraphs as if fully set forth herein.
          Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 16 of 17




   97. Defendant has discriminated against Plaintiff on the basis of his religion, national origin,

and age in violation of the NYCHRL by denying him the same terms and conditions of

employment available to employees who are younger, of a different national origin and/or religion,

including, but not limited to, subjecting them to disparate working conditions and compensation.

   98. As a direct and proximate result of Defendants’ unlawful discriminatory conduct in

violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm, including, but not limited to, loss of future income, compensation and benefits for

which he is entitled to an award of damages.

   99. As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, emotional distress for

which he is entitled to an award of damages.

   100.        Defendant’s unlawful and discriminatory actions constitute malicious, willful and

wanton violations of the NYCHRL, for which Plaintiff is entitled to an award of punitive damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment in his favor and against

Defendant, containing the following relief:

   A. A declaratory judgment that the actions, conduct and practices of Defendant complained

of herein violate the laws of the United States and the state of New York;

   B. An injunction and order permanently restraining Defendant from engaging in or tolerating

such unlawful conduct from its employees;
         Case 1:20-cv-10482-LAP Document 1 Filed 12/11/20 Page 17 of 17




   C. An award of damages in an amount to be determined at trial, plus prejudgment interest, to

compensate Plaintiff for all monetary and/or economic damages, including but not limited to, the

loss of past and future income, wages, compensation, seniority and other benefits of employment;

   D. An award of damages in an amount to be determined at trial, plus prejudgment interest, to

compensate Plaintiff for all non-monetary and/or compensatory damages, including but not limited

to, compensation for his humiliation, embarrassment, loss of self-esteem and self-confidence, and

emotional pain and suffering.

   E. An award of damages for any and all other monetary and/or non-monetary losses suffered

by Plaintiff in an amount to be determined at trial, plus pre-judgment interest;

   F. An award of punitive damages;

   G. An award of costs that Plaintiff has incurred in this action, as well as Plaintiff’s reasonable

attorney’s fees to the fullest extent permitted by law; and

   H. Such other and further relief as the Court may deem just and proper.

                                           JURY DEMAND

   Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

                                                                     Respectfully submitted,

                                                                     JAFRI LAW FIRM

   Dated: December 11, 2020                                          By: /s/ Farva Jafri

                                                                     Farva Jafri
                                                                     50 Evergreen Row
                                                                     Armonk, NY 10504
                                                                     farva@jafrilawfirm.com
                                                                     t: (800)593-7491
                                                                     f: (224)228-6721
                                                                     Counsel for Plaintiff
